Citation Nr: 1140350	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  06-17 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an initial compensable rating for atherosclerotic hypertensive retinal vascular changes, effective March 9, 2004, through July 25, 2007.

2.  Entitlement to a rating in excess of 50 percent for atherosclerotic hypertensive retinal vascular changes, effective July 26, 2007, through September 10, 2007.

3.  Entitlement to a rating in excess of 30 percent for atherosclerotic hypertensive retinal vascular changes, effective September 11, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In June 2009, the Board remanded this case for additional development.  The case has since returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to increased ratings for atherosclerotic hypertensive retinal vascular changes.  His claims are: entitlement to an initial compensable rating from March 9, 2004, through July 25, 2007; entitlement to a rating in excess of 50 percent from July 26, 2007, through September 10, 2007; and entitlement to a rating in excess of 30 percent from September 11, 2007. 

The Veteran's service-connected eye disability is rated by analogy on the basis of the associated impairment of his fields of vision.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  [The Board acknowledges that new regulations were promulgated on December 10, 2008, but those regulations apply only to claims filed on or after that date.  Hence, they are not applicable to this appeal.  73 Fed.Reg. 66543-4 (Nov. 10, 2008)]. 

According to the applicable regulations, the extent of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in table III of 38 C.F.R. § 4.76a (2008).  The degrees lost are then added together to determine total degrees lost, and this number is subtracted from 500.  The difference represents the total remaining degrees of visual field, and the difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.

The Board's June 2009 remand noted that visual field test charts from July 26, 2007, August 1, 2007, September 11, 2007, and August 1, 2008, were of record but had not been interpreted by a board certified ophthalmologist.  It also noted indications that visual field tests may have been performed on July 6, 2007, September 27, 2007, and November 14, 2007, but were not of record.  

The June 2009 Board remand directed the Appeals Management Center (AMC) to attempt to obtain the July 6, 2007, September 27, 2007, and November 14, 2007, visual field test charts in accordance with the duty to assist provisions of 38 U.S.C.A. § 5103A(b) (West 2010) and 38 C.F.R. § 3.159(c)(2) (2011).  It also noted that "A failure to respond or a negative response to any request must be noted in writing and associated with the claims folder."

Following the Board's June 2009 remand, the AMC requested and obtained medical records from the VA Medical Centers in Richmond and Salem, Virginia.  These records did not contain any of the missing visual field test charts from July 6, 2007, September 27, 2007, and November 14, 2007.  Nor does it appear that there is an August 1, 2008, visual field test chart of record.  

The record does not reflect that the AMC specifically requested visual field test charts from July 6, 2007, September 27, 2007, and November 14, 2007, or that a negative response to any such inquiry was obtained from either of the identified VA Medical Centers.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and the fact that the development sought by the Board in this case has not been fully completed, another remand is now required.  38 C.F.R. § 19.9 (2011).

On remand, the AMC must specifically request visual field test charts from July 6, 2007, September 27, 2007, November 14, 2007, and August 1, 2008, from the VA Medical Centers in Richmond and Salem, Virginia.  These facilities should be advised that the relevant records may have been drawn by hand and possibly are not part of the Compensation and Pension Record Interchange (CAPRI) database.

The AMC must make as many requests as necessary to obtain the identified records and may only end its efforts if it concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2) (2011).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  As directed in the prior Board remand, a negative response to any request must be noted in writing and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Request visual field test charts from July 6, 2007, September 27, 2007, November 14, 2007, and August 1, 2008, from the VA Medical Centers in Richmond and Salem, Virginia.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  If any new visual field test charts are associated with the claims file, send the claims folders, together with the actual visual field test charts, to the board certified ophthalmologist who conducted the April 2010 study for interpretation in accordance with 38 C.F.R. § 4.76a.  

3.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC must implement corrective procedures at once.  

4.  After the development requested above has been completed, and after the completion of any additional development that is deemed appropriate, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


